692 So.2d 1055 (1997)
STATE of Louisiana
v.
David B. DENIS.
No. 96-K2706.
Supreme Court of Louisiana.
April 25, 1997.
Rehearing Denied June 13, 1997.
PER CURIAM:
Granted. The defendant's adjudication and sentence to 24 years at hard labor as a fourth offender under La.R.S. 15:529.1 are reinstated, the latter as amended by the court of appeal to delete the requirement of additional jail time for failure to pay court costs. As long as the punishment imposed on the defendant does not exceed what the legislature has prescribed, and in the absence of any evidence that the state sought separate hearings to oppress or harass the defendant, principles of res judicata or double jeopardy do not preclude the state in a single prosecution from adjudicating the defendant a third offender and then adjudicating him a fourth offender in a subsequent proceeding on the basis of a conviction and documentary evidence not used previously to determine his multiple offender status. Cf. State v. Hill, 340 So.2d 309, 312 (La.1976) (To the extent that "[a] hearing on a multiple offender bill is a trial in only a very broad sense.... [and] is more pertinently an inquiry into defendant's prior criminal conviction or convictions, as part of the sentencing process ...," technical deficiencies in the state's documentation may require a negative determination by the court but do not preclude relitigation of the defendant's multiple offender status at a subsequent hearing.)
JOHNSON, J., not on panel.